Judgment unanimously affirmed. Memorandum: There is no merit to the contention of defendant that he was denied effective assistance of counsel. The evidence, the law, and the circumstances of this case, viewed in totality and as of the time of representation, establish that defense counsel provided meaningful representation (see, People v Baldi, 54 NY2d 137, 147).
The sentence imposed is neither unduly harsh nor severe, and we decline to modify it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Ontario County Court, Harvey, J.—Criminal Sale Controlled Substance, 2nd Degree.) Present—Lawton, J. P., Fallon, Callahan, Balio and Davis, JJ.